DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 8,561,371) in view of Schmanski (US 5,272,284).
With respect to claims 1 and 9, Sanders et al. teach a sound barrier comprising a plurality of panels (Fig.15k), each panel comprising a polymeric material (Figs.10a – 10f, Item 28 or 108) and a plurality of reinforcing inserts (Figs.10a – 10f, Items 90, 100, 110 or 114) encased within the polymeric material; and a frame comprising a plurality of posts (Fig.15k, Items 178) positioned in spaced, parallel relationship and extending vertically upward, and defining inwardly-facing slots for receiving the panels (Fig.15k); wherein the panels are mounted lengthwise with ends within the slots; but fails to particularly disclose adjacent panels engaging each other by tongues and grooves of lateral surfaces.  
On the other hand, Schmanski teaches adjacent panels (Fig.1, Items 11) engaging each other by tongues (Figs.2 and 3, Item 34) and grooves (Figs.2 and 3, Item 35) of lateral surfaces. 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Schmanski configuration with the Sanders et al. design because it would permit a secure engagement of the panels with each other, in this manner providing a lateral structural integrity to the barrier without the need of extra parts and/or elements. 
With respect to claims 2, 11 and 12, Schmanski teaches wherein the polymeric material comprises rubber from recycled tires or tire-derived fiber from recycled tires in the form of particulate crumb sized to confer density hardness to the panels (Abstract).  
With respect to claims 3 and 10, Schmanski teaches wherein the panel has a substantially rectangular shape (Fig.1, Items 11) comprising opposing upper and lower major surfaces textured in the form of a brick-like mosaic or stone pattern; opposing end surfaces configured for insertion into the slots of the posts (Fig.1, Items 16 and 17); a first lateral surface defining a tongue (Fig.3, Item 34) extending along a length of the first lateral surface; and a second lateral surface defining a groove (Fig.3, Item 35) extending along a length of the second lateral surface.  The Examiner takes official notice that it is well known in the art to provide textured in the form of a brick-like mosaic or stone pattern to sound barrier in order to making more aesthetically pleasing, as disclosed by Laws et al. (US 7,478,797). 
With respect to claim 4, Sanders et al. teach wherein the reinforcing inserts (Fig.15l, Item 202) are oriented to extend between the opposing end surfaces along an entire length or a portion thereof of the panel, each insert being spaced parallel and apart from adjacent inserts.  
With respect to claims 5 and 13, Sanders et al. teach wherein the reinforcing inserts are formed of wood or a composite material (Col.11, Lines 11 – 21).  
With respect to claims 6, 7, 15 and 16, Sanders et al. teach further comprising a plurality of brackets secured within the slots at bases of the posts for supporting the panels above ground; and further comprising a cross-beam received within the slots of the posts and seating against the brackets, the cross-beam being oriented perpendicularly to bases of the posts and extending horizontally between the posts for supporting the panels thereabove (Figs.15h and 15k, Item 184). The Examiner takes official notice that it is well known in the art to employ the use of brackets for supporting panels above ground, as disclosed by Morrow (US 10,422,156). 
With respect to claims 8 and 14, the Examiner considers that it would have been an obvious matter of design choice to provide the barrier with a density hardness ranging from about 55 to about 63; a sound transmission class ranging between about 29 to about 37; and a noise reduction coefficient of at least 0.30 because it would tune the barrier to exhibit a predetermined rigidity and acoustic performance as necessitated by the specific requirements of the particular application.  
Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 17, 2022